

EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (“Agreement”), dated as of January 1, 2019, is by and
between Delta Apparel, Inc., a Georgia corporation (“Company”), and Justin M.
Grow (“Executive”).
WHEREAS, Executive and the Company entered into that certain Employment and
Non-Solicitation Agreement that expired as of December 31, 2018, and Executive
and the Company now want to enter into a separate written agreement providing
for the terms of Executive's employment by the Company during the Term (as
defined below).


NOW, THEREFORE, in consideration of the mutual covenants set forth herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:


     1. Employment. Executive agrees to be employed with the Company, and the
Company agrees to employ Executive, during the Term and on the terms and
conditions set forth in this Agreement. Executive agrees during the term of this
Agreement to devote substantially all of Executive’s business time, efforts,
skills and abilities to the performance of Executive’s duties to the Company and
to the furtherance of the Company's business.


Executive's job title will be Vice President of Administration, General Counsel
and Corporate Secretary, and Executive’s duties will be those as are determined
by the Company’s Chief Executive Officer.


     2. Compensation.


          (a) Base Salary. During the term of Executive's employment with the
Company pursuant to this Agreement, the Company shall pay to Executive as
compensation for Executive’s services an annual base salary of not less than
$300,000.00 (“Base Salary”). Executive's Base Salary will be payable in arrears
in accordance with the Company's normal payroll procedures and will be reviewed
annually and subject to upward adjustment at the discretion of Executive’s
direct supervisor. Nothing in this Agreement entitles Executive to an annual
base salary of more than the above-referenced Base Salary amount.


          (b) Incentive Compensation. During the term of Executive's employment
with the Company pursuant to this Agreement, Executive shall be entitled to
participate in the Company's Short-Term Incentive Compensation Plan as in effect
from time to time. Any cash compensation payable under this paragraph shall be
referred to as “Incentive Compensation” in this Agreement. The Company reserves
the right to amend and/or terminate its Short-Term Incentive Compensation Plan
and nothing in this Agreement entitles Executive to any particular level of
participation in the Company's Short-Term Incentive Compensation Plan.


          (c) Executive Fringe Benefits. During the term of Executive's
employment with the Company pursuant to this Agreement, Executive shall be
entitled to receive such executive fringe benefits as are provided to the
executives in comparable positions under any of the Company's plans and/or
programs in effect from time to time for which Executive is eligible to
participate and to participate in such other benefit programs as are customarily
available to executives of the Company, including, without limitation, paid time
off and life, health and disability benefits. Nothing herein will alter or
affect the right of Company, consistent with the applicable benefit plan
documents, to alter, amend, or terminate such programs in its sole discretion at
whatever time it chooses.


          (d) Tax Withholding and Offset. Executive’s compensation is subject to
such deductions and withholdings as are authorized by Executive or required by
law and/or policies of the Company in effect from time to time. The Company, in
its sole discretion, may offset any sum due from Executive to the Company (at
the end of the term of this Agreement


1



--------------------------------------------------------------------------------




or otherwise) against any amount which would otherwise be due to the Executive
to the maximum extent permitted by law.


          (e) Expense Reimbursements. The Company shall pay or reimburse
Executive for all reasonable business expenses incurred or paid by Executive in
the course of performing Executive’s duties hereunder, including, but not
limited to, reasonable travel expenses for Executive. The Company’s practice is
to make such reimbursements on a monthly basis and, in any event, no later than
the last day of the year immediately following the year in which Executive
incurs the reimbursable expense. The amount of reimbursable expenses incurred in
one taxable year shall not affect the expenses eligible for reimbursement in any
other taxable year. No right to reimbursement is subject to liquidation or
exchange for other benefits. As a condition to such payment or reimbursement,
however, Executive shall maintain and provide to the Company reasonable
documentation and receipts for such expenses.
THIS AGREEMENT IS SUBJECT TO ARBITRATION


     3. Term. Unless sooner terminated pursuant to Section 4 of this Agreement,
and subject to the provisions of Section 5 and 6 hereof, the term of this
Agreement (the “Term”) shall commence as of the date hereof and shall continue
until December 31, 2021. Any employment of Executive by the Company following
the expiration of the Agreement will be at-will and not subject to any
termination benefits set forth herein.


     4. Termination. Notwithstanding the provisions of Section 3 hereof, but
subject to the provisions of Section 5 hereof, Executive's employment shall
terminate as follows:


          (a) Death. Executive's employment shall terminate upon the death of
Executive; provided, however, that the Company shall continue to pay (in
accordance with its normal payroll procedures) the Base Salary to Executive's
estate for a period of six (6) months after the date of Executive's death if
Executive is employed by the Company on the date of Executive’s death.


          (b) Termination for Cause. The Company may terminate Executive's
employment at any time for “Cause” (as hereinafter defined) by delivering a
written termination notice to Executive. For purposes of this Agreement, “Cause”
shall mean any of the following: (i) fraud; (ii) embezzlement; (iii) Executive's
commission of a felony; (iv) the willful or continued failure or refusal by
Executive to perform and discharge Executive's duties, responsibilities and
obligations under this Agreement; (v) any act of moral turpitude or willful
misconduct by Executive intended to result in personal enrichment of Executive
at the expense of the Company, or any of its affiliates or which has a material
adverse impact on the business or reputation of the Company or any of its
affiliates (such determination to be made by the Company’ Chief Executive
Officer or other applicable executive officer of the Company in his or her
reasonable judgment); (vi) gross negligence or intentional misconduct resulting
in damage to the property, reputation or business of the Company; (vii) the
ineligibility of Executive to perform Executive's duties because of a ruling,
directive or other action by any agency of the United States or any state of the
United States having regulatory authority over the Company; or
(viii) Executive's failure to correct or cure any material breach of or default
under this Agreement within ten (10) days after receiving written notice of such
breach or default from the Company.


          (c) Termination Without Cause. The Company may terminate Executive's
employment at any time for any or no reason by delivering a written termination
notice to Executive.


          (d) Termination by Executive. Executive may terminate Executive’s
employment at any time by delivering sixty (60) days prior written notice to the
Company; provided, however, that the terms, conditions and benefits specified in
Section 5 hereof shall apply or be payable to Executive only if such termination
occurs as a result of a material breach by the Company of any provision of this
Agreement for which the Executive provides written notice to the Company


2



--------------------------------------------------------------------------------




within ninety (90) days of the initial existence of the alleged material breach
and which is not cured by the Company within thirty (30) days of Executive’s
notice to the Company.


          (e) Termination Following Disability. In the event Executive becomes
“disabled” (as defined below), the Company may terminate Executive's employment
by delivering a written termination notice to Executive. Notwithstanding the
foregoing, Executive shall continue to receive Executive’s full Base Salary and
benefits to which Executive is entitled under this Agreement for a period of six
(6) months after the effective date of such termination. For purposes of this
section, the Executive shall be considered disabled if the Executive (i) is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than
12 months, or (ii) is, by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than three (3) months under the
Company's disability insurance policy and/or salary continuation policy as in
effect on the date of such disability.


(f) Non-Disparagement. Executive agrees that during and following the
termination of Executive’s employment Executive will not publicly (or in a
manner Executive reasonably should have expected to be made public) disparage or
otherwise make negative comments regarding the Company, its employees or its
affiliates, provided, however, that the foregoing shall in no way restrict the
Executive from accurate and good faith responses to a legal subpoena or
reporting any concerns that Executive may have to (i) any authority within the
Company designated to receive complaints or concerns from employees, including,
without limitation, the Company's Board of Directors, Board of Managers or a
committee thereof, or (ii) any regulator or other governmental authority with
supervisory responsibility for the Company (including, without limitation, the
Securities and Exchange Commission) or the Company's independent auditors.


     5. Certain Termination Benefits. Executive shall be entitled to certain
enumerated post-termination benefits if and only if the following events occur:


     (i) the provisions of Section 6 do not apply;


         (ii) either the Company terminates Executive's employment without Cause
pursuant to Section 4(c) or Executive terminates Executive’s employment pursuant
to Section 4(d) as a result of an uncured material breach by the Company of a
material provision of this Agreement; and


         (iii) the Executive executes and delivers the release contemplated in
Section (e) below, and any revocation period therein expires, on or before the
30th day after the date of Executive's termination from employment,


then in such case the Company will provide Executive the benefits described in
subsection (a) below and, if and to the extent that Executive is eligible to
participate and has elected to participate in such plans, subsections
(b) through (c) below.


          (a) Base Salary and Incentive Compensation. The Company shall pay to
Executive (i) Executive’s Base Salary (as in effect as of the date of
Executive’s termination) and (ii) Incentive Compensation (in an aggregate amount
equal to the applicable portion of the Incentive Compensation received by the
Executive for the most recent fiscal year prior to Executive’s termination) as
follows:


3



--------------------------------------------------------------------------------




 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Years of
 
 
 
 
 
 
Service with
 
Base
 
 
 
Payout
The Company
 
Salary
 
Incentive Compensation
 
Period
Less than one
 
3 months
 
25% of the Short-Term Incentive Compensation Plan award for the most recent full
fiscal year prior to termination
 
3 months
 
 
 
 
 
 
 
One but less than two
 
6 months
 
50% of the Short-Term Incentive Compensation Plan award for the most recent full
fiscal year prior to termination
 
6 months
 
 
 
 
 
 
 
Two but less than three
 
9 months
 
75% of the Short-Term Incentive Compensation Plan award for the most recent full
fiscal year prior to termination
 
9 months
 
 
 
 
 
 
 
Three or More
 
12 months
 
100% of the Short-Term Incentive Compensation Plan award for the most recent
full fiscal year prior to termination
 
12 months



To the extent permitted under Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”), and related Treasury Regulations, the sum of applicable
Base Salary and Incentive Compensation shall be divided into equal monthly,
semi-monthly or lesser payments and paid to the Executive over the applicable
Payout Period shown in the table above, depending on the Executive's years of
service at the time of termination.


          (b) Group Life and Disability Insurance. If and to the extent that:
(i) the Company's plans in effect from time to time permit such coverage and
Executive has elected and is participating in such coverage as of the date of
Executive’s termination from employment; and (ii) it is permitted under Code
Section 409A, the Company shall continue to provide Executive with group life
and disability insurance coverage for the applicable Payout Period described
above in (a) following termination at coverage levels and rates equal to those
applicable to Executive immediately prior to such termination or, if different,
as offered to other executive level employees during such applicable period.


          (c) Medical Insurance. Upon termination of employment, Executive shall
be entitled to all COBRA continuation benefits available under the Company's
group health plans to similarly situated employees. To the extent permitted
under Code Section 409A and the terms of the applicable benefit plans, and to
the extent Executive affirmatively elects to continue participation in the
Company’s group health plans under COBRA, during the applicable Payout Period,
the Company shall subsidize the amounts Executive is required to pay for such
COBRA continuation benefits such that the Executive will only be required to pay
the rates that active, similarly situated employees must pay for such benefits.
Upon the expiration of such Payout Period, the Executive will be responsible for
timely paying the full COBRA premiums for the remaining COBRA continuation
period.


          (d) Offset. To the extent permitted by law, any benefits received by
Executive in connection with any other employment accepted by Executive that are
reasonably comparable, even if not necessarily as beneficial to Executive, to
the fringe benefits then being provided by the Company pursuant to paragraphs
(b) and (c) of this Section 5, shall be deemed to be the equivalent of such
benefits, and shall terminate the Company's responsibility to continue providing
the benefits then being provided by the Company pursuant to paragraphs (b) and
(c) of this Section 5. The Company agrees that if Executive's employment with
the Company is terminated, Executive shall otherwise have no duty to mitigate
damages to obtain the benefits set forth in this Section 5.


          (e) General Release. Acceptance by Executive of any amounts pursuant
to this Section 5 shall constitute a full and complete release by Executive of
any and all claims Executive may have against the Company, its officers,
directors, employees or affiliates or its affiliates' officers, directors, or
employees, including, but not limited to, claims Executive


4



--------------------------------------------------------------------------------




might have relating to Executive's employment with the Company and cessation
thereof; provided, however, that there may properly be excluded from the scope
of such general release the following: (i) claims that Executive may have
against the Company for reimbursement of ordinary and necessary business
expenses incurred by Executive during the course of Executive’s employment; (ii)
claims that may be made by the Executive for payment of Base Salary, bonuses,
fringe benefits, stock upon vesting of incentive stock awards, stock upon
exercise of stock options properly due to Executive, or other amounts or
benefits due to Executive under this Agreement; (iii) claims respecting any
matters for which the Executive is entitled to be indemnified under the
Company's Articles of Incorporation, By-laws, similar organizational documents,
or applicable law, respecting third party claims asserted or third party
litigation pending or threatened against the Executive; and (iv) any claims
prohibited by applicable law from being included in the release.


A condition to Executive's receipt of any amounts pursuant to this Section 5
shall be Executive's execution and delivery of a general release drafted by the
Company as described above, and the expiration of any revocation period therein,
on or before the 30th day after the date of Executive's termination from
employment. In exchange for such release, the Company shall, if Executive's
employment is terminated without Cause, provide a release to Executive, but only
with respect to claims against Executive that Executive identifies in writing to
the Company at the time of such termination and as otherwise reasonably
acceptable to the Company.




     6. Effect of Change of Control.


          (a) If within one (1) year following a “Change of Control” (as
hereinafter defined), Executive terminates Executive’s employment with the
Company for “Good Reason” (as hereinafter defined) or the Company terminates
Executive's employment for any reason other than Cause, death or disability (as
defined in Section 4(e)), the Company shall pay to Executive in a lump sum
within thirty (30) days following Executive's termination of employment: (i) an
amount equal to one times the Executive's Base Salary as of the date of
termination; and (ii) an amount equal to the Incentive Compensation received by
the Executive for the most recent fiscal year prior to Executive’s termination.
The Company shall also provide the Executive with out-placement assistance. In
addition, to the extent permitted under Code Section 409A and the terms of the
applicable benefit plans, and, with respect the Company’s group health plans, to
the extent Executive affirmatively elects to continue participation in such
group health plans under COBRA, for the period equal to twelve (12) months from
the date of termination, the Company shall continue to provide Executive with
coverage under the Company's various benefit plans in which Executive
participates at the time of termination at coverage levels and rates
substantially equal to those applicable immediately prior to such termination. A
condition to Executive's receipt of any amounts pursuant to this Section 6(a)
shall be Executive's execution and delivery of a general release as described in
Section 5(e) above, and the expiration of any revocation period therein, on or
before the 30th day after the date of Executive's termination from employment.


          (b) “Change of Control” means, with respect to the Executive, a
“change in the ownership of a corporation,” a “change in the effective control
of a corporation,” or a “change in the ownership of a substantial portion of a
corporation’s assets” as defined below and further defined in and interpreted in
accordance with Treasury Regulations Section 1.409A-3(i)(5) (which events are
collectively referred to herein as “Change of Control events”) after the date of
this Agreement. To constitute a Change of Control with respect to Executive, the
Change of Control event must involve and relate to a Change of Control of Delta
Apparel, Inc.


         (i) A “change in the ownership of a corporation” occurs on the date
that any one person, or more than one person acting as a group, acquires
ownership of stock of the corporation that, together with stock held by such
person or group, constitutes more than 50 percent of the total fair market value
or total voting power of the stock of such corporation. However, if any one
person, or more than one person acting as a group, is considered to own more
than 50 percent of


5



--------------------------------------------------------------------------------




the total fair market value or total voting power of the stock of a corporation,
the acquisition of additional stock by the same person or persons is not
considered to cause a change in ownership of the corporation (or to cause a
change in the effective control of the corporation (within the meaning of
paragraph (ii) below)).


         (ii) Notwithstanding that a corporation has not undergone a change in
ownership under paragraph (i) above, a “change in the effective control of a
corporation” occurs on the date that either: (A) Any one person, or more than
one person acting as a group, acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such person or
persons) ownership of stock of the corporation possessing 35 percent or more of
the total voting power of the stock of such corporation; or (B) A majority of
members of Delta Apparel, Inc.’s Board of Directors is replaced during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the members of Delta Apparel, Inc.’s Board of Directors prior to the
date of the appointment or election.


(iii)  A “change in the ownership of substantial portion of a corporation's
assets” occurs on the date that any one person, or more than one person acting
as a group acquires (or has acquired during the 12-month period ending on the
date of the most recent acquisition by such person or persons) assets from
the corporation that have a total gross fair market value equal to or more than
40 percent of the total gross fair market value of all of the assets of
the corporation immediately before such acquisition or acquisitions. For
this purpose, gross fair market value means the value of the assets of
the corporation, or the value of the assets being disposed of, determined
without regard to any liabilities associated with such assets.


For purposes of paragraphs (i), (ii) and (iii) immediately above, the term
corporation refers solely to the relevant corporation identified in the opening
paragraph of this Section 6(b) for which no other corporation is a majority
shareholder.


          (c) “Good Reason” shall mean any of the following actions taken by the
Company without Executive's written consent after a Change of Control:


         (i) the assignment to Executive by the Company of duties inconsistent
with, or the reduction of the powers and functions associated with, Executive's
position, duties, and responsibilities immediately prior to a Change of Control
or Potential Change of Control (as defined below), or an adverse change in
Executive's titles or offices as in effect immediately prior to a Change of
Control or Potential Change of Control, or any removal of the Executive from or
any failure to re-elect Executive to any of such positions, except in connection
with the termination of Executive’s employment for disability (as provided in
Section 4(e)) or Cause or as a result of Executive's death, except to the extent
that a change in duties relates to the elimination of responsibilities attendant
to the Company or its parent company, as applicable, no longer being a publicly
traded company;


         (ii) a reduction by the Company in the Executive's Base Salary as in
effect on the date of a Change of Control or Potential Change of Control, or as
the same may be subsequently increased from time to time during the term of this
Agreement;


         (iii) the Company shall require the Executive to be based anywhere
other than at or within a 25-mile radius of the location where the Executive is
based on the date of a Change of Control or Potential Change of Control, or if
Executive agrees to such relocation, the Company fails to reimburse the
Executive for moving and all other expenses reasonably incurred in connection
with such move;
 
     (iv) a significant increase in Executive's required travel on behalf of the
Company;




6



--------------------------------------------------------------------------------




         (v) the Company shall fail to continue in effect any Company-sponsored
plan or benefit that is in effect on the date of a Change of Control or
Potential Change of Control (other than the Company’s Incentive Stock Award Plan
or the Company's Stock Option Plan) and pursuant to which Executive has received
awards or benefits and is participating and that provides (A) incentive or bonus
compensation, (B) fringe benefits such as paid time off, medical benefits, life
insurance and accident insurance, (C) reimbursement for reasonable expenses
incurred by the Executive in connection with the performance of duties with the
Company, or (D) retirement benefits such as an Internal Revenue Code Section
401(k) plan, except to the extent that such plans taken as a whole are replaced
with substantially comparable plans;


         (vi) any material breach by the Company of any provision of this
Agreement for which the Executive provides written notice to the Company within
ninety (90) days of the initial existence of the alleged material breach and
which is not cured by the Company within thirty (30) days of Executive’s notice
to the Company; and


         (vii) any failure by the Company to obtain the assumption of this
Agreement by any successor or assign of the Company effected in accordance with
the provisions of Section 12.


          (d) “Potential Change of Control” shall mean the date, which must be
within twelve (12) months preceding a Change of Control, as of which (i) the
Company enters into an agreement the consummation of which, or the approval by
shareholders of which, would constitute a Change of Control; (ii) proxies for
the election of directors of Delta Apparel, Inc.’s Board of Directors are
solicited by anyone other than Delta Apparel, Inc. which solicitation, if
successful, would result in a Change of Control; (iii) any person (including,
but not limited to, any individual, partnership, joint venture, corporation,
association or trust) publicly announces an intention to take or to consider
taking actions which, if consummated, would constitute a Change of Control; or
(iv) any other event occurs which is deemed to be a Potential Change of Control
by Delta Apparel, Inc.’s Board of Directors and Delta Apparel, Inc.’s Board of
Directors adopts a resolution to the effect that a Potential Change of Control
has occurred.


          (e) In the event that (i) Executive would otherwise be entitled to the
compensation and benefits described in Section 5 or 6(a) hereof (“Compensation
Payments”), and (ii) the Company determines, based upon the advice of tax
counsel, that, as a result of such Compensation Payments and any other benefits
or payments required to be taken into account under the Internal Revenue Code of
1986, as amended (the “Code”), Section 280G(b)(2) (collectively, “Parachute
Payments”), any of such Parachute Payments would be reportable by the Company as
an “excess parachute payment” under Code Section 280G, such Compensation
Payments shall be reduced to the extent necessary to cause the aggregate present
value (determined in accordance with Code Section 280G and applicable
regulations promulgated thereunder) of the Executive's Parachute Payments to
equal 2.99 times the “base amount” as defined in Code Section 280G(b)(3) with
respect to such Executive. However, such reduction in the Compensation Payments
shall be made only if, in the opinion of such tax counsel, it would result in a
larger Parachute Payment to the Executive than payment of the unreduced
Parachute Payments after deduction in each case of tax imposed on and payable by
the Executive under Section 4999 of the Code (“Excise Tax”). The value of any
non-cash benefits or any deferred payment or benefit for purposes of this
paragraph shall be determined by a firm of independent auditors selected by the
Company.


          (f) The parties hereto agree that the payments provided under Section
6(a) above are reasonable compensation in light of Executive's services rendered
to the Company and that neither party shall assert that the payment of such
benefits constitutes an “excess parachute payment” within the meaning of
Section 280G(b)(1) of the Code.


          (g) Unless the Company determines that any Parachute Payments made
hereunder must be reported as “excess parachute payments” in accordance with
Section 6(e) above, neither party shall file any return taking the position that
the payment of such benefits constitutes an “excess parachute payment” within
the meaning of Section 280G(b)(1) of the Code.




7



--------------------------------------------------------------------------------




     7. Non-Competition. During the Term and for an additional period of time
(i) beginning as of the earlier of the expiration of the Term or the termination
of Executive’s employment with the Company for any reason whatsoever, and (ii)
extending for four (4) calendar months, Executive will not, directly or
indirectly, compete with the Company by “Working” (as defined below) for a
“Competing Business” (as defined below) in the “Restricted Territory” (as
defined below). For purposes of Sections 7, 8 and 9 of this Agreement, “Company”
shall be defined to include the Company as identified in the initial paragraph
of this Agreement and all of such entity’s parent companies, subsidiaries,
affiliates and other related companies or entities.


“Working” shall be limited to employment for, contracting with, or otherwise
providing direct or indirect assistance as a proprietor, partner, investor,
shareholder (other than as a passive investor owning less than a 5% equity
interest), director, officer, employee, consultant, independent contractor, or
other similar capacity for or on Executive’s own behalf, or for or on behalf of
any other person, partnership, association, corporation or business entity of
any type (collectively a “Person”) that (i) is performed in a position that is
the same or similar to any position that Executive held with the Company in the
24 months prior to the termination of Executive’s employment with the Company;
(ii) involves performing similar duties or services for such Person as Executive
provided or performed for the Company in the 24 months prior to the termination
of Executive’s employment with the Company; or (iii) involves the sale of
Products or products similar to the Products or the supervision of persons
selling Products.


“Competing Business” shall be defined as any business that engages, in whole or
in part, in: (i) the manufacturing, producing, sourcing, marketing, selling,
distributing, fulfilling and/or providing of activewear, casual, athletic and/or
lifestyle apparel or garments; or (ii) the manufacturing, producing, sourcing,
marketing, selling distributing, fulfilling and/or providing of (A)
direct-to-garment printed apparel or other fabric-based items or products, (B)
print-to-order, made-to-order or on-demand printed paper, poster, or sticker
items/products, and/or (C) other promotional items or products.


“Products” shall be defined as (i) the activewear, casual, athletic and/or
lifestyle apparel or garments or (ii) direct-to-garment printed apparel or other
fabric-based items or products, print-to-order, made-to-order or on-demand
printed paper, poster, or sticker items/products, and/or other promotional items
or products, that are either actively being manufactured, produced, sourced,
marketed, sold, distributed, fulfilled and/or provided by the Company at the
time that Executive is terminated from the Company or (ii) any items, products
or goods that are subject to any confidential prospective business opportunity
of the Company of which Executive is knowledgeable about or has responsibilities
for pursuing or developing on behalf of the Company at the time that Executive
is terminated from the Company.


“Restricted Territory” shall be limited to the following discrete, severable,
geographic areas: (A) the United States of America and its territories,
possessions and military bases and installations; (B) any country or other
jurisdiction throughout the world where the Company’s Products are sold, offered
for sale and/or delivered as of the date hereof or where the Company licenses or
otherwise permits the sale or delivery of Products as of the date hereof; (C)
any country or other jurisdiction throughout the world where the Company applied
for trademark registration or similar intellectual property rights with respect
to any of its intellectual property assets as of the date hereof; and (D) if the
foregoing subsections (A), (B) or (C) are finally determined to be too broad by
a court of competent jurisdiction, the states throughout the United States where
Products or services are sold, offered for sale, delivered and/or provided by
the Company.


     8. Non-Solicitation of Employees, Customers and Vendors. During the Term
and for an additional period of one year that commences from the earlier of the
expiration of the Term or the termination of Executive’s employment with the
Company for any reason whatsoever, Executive shall not, on Executive’s own
behalf or for or on behalf of any other Person: (a) solicit or hire any employee
of the Company to join a Competing Business; (b) attempt to influence or induce
any employee of the Company to leave the employment of the Company (other than
through general


8



--------------------------------------------------------------------------------




advertisements not directed at any particular employee or group of employees);
(c) use or disclose the names and addresses of the Company's employees; (d)
Solicit any Customer of the Company for the purpose of (i) providing Products or
services to such Customer that are competitive with the Products on behalf of a
Competing Business; (ii) providing Products to a Customer in competition with
the Company; (iii) diverting or attempting to divert from the Company the
business of any Customer, including but not limited to any actions that cause
such Customer to reduce the level or amount of Products provided by Company to
such Customer; or (iv) otherwise intentionally interfering with the Company’s
business relationship with any Customer that would cause such Customer to cease
doing business with the Company or reduce the amount of Products the Customer
purchases from the Company; or (e) intentionally interfere with the Company’s
business relationships with its suppliers or vendors or take any other action
that would cause such suppliers or vendors to cease doing business with the
Company or reduce the amount of goods, materials or services a supplier or
vendor provides to the Company.


“Customer” shall be limited to any Person to which the Company has sold
Products, Solicited for the sale of Products or has plans or intentions to
Solicit for the sale of Products. If the foregoing definition of “Customer” is
finally determined to be too broad by a court of competent jurisdiction, the
following definition of “Customer will apply: any Person to which the Company
has sold Products, Solicited for the sale of Products or has plans or intentions
to Solicit for the sale of Products and (i) of whom Executive Solicited during
Executive’s employment with the Company; (ii) of whom employees of the Company
supervised by Executive Solicited during Executive’s employment with the
Company; (iii) about whom Executive was exposed to Company Data or Trade Secrets
in the ordinary course of business as a result of Executive’s association with
the Company; (iv) about whom Executive had access to the pricing, advertising
and/or marketing schemes developed by Executive or the Company for such
customer; or (v) with whom Executive had material contacts during Executive’s
employment with the Company.


“Solicit” shall mean directly or indirectly soliciting, working on a bid,
influencing, contacting, contracting with, selling, accepting sales from,
seeking sales or other business opportunities from, purchasing, buying,
servicing, or other similar dealings with a Customer (or providing information
or assistance to a Competing Business that would enable or help such Competing
Business Solicit a Customer) as it relates to the purchase of Products (or
material components of the Products) or the sale of the Products.


     9. Non-Disclosure of Company Data and Trade Secrets; Inventions. The
Company has a proprietary interest in Trade Secrets and Company Data that
require secrecy.
  
(a) Except as may be necessary to perform Executive’s duties for the Company,
Executive shall hold Trade Secrets in confidence and shall not use,
misappropriate, or divulge Trade Secrets of the Company at any time during the
course of Executive’s employment with the Company and after Executive’s
employment with the Company ends. Except as may be necessary to perform
Executive’s duties for the Company, Executive shall hold Company Data in
confidence and shall not use, misappropriate, or divulge Company Data to any
Person at any time during Executive’s employment with the Company and for a
period of five (5) years after Executive’s employment with the Company ends.
  
(b) Nothing in this Agreement is intended to interfere with or discourage a good
faith disclosure to any governmental entity related to a suspected violation of
the law. Executive is hereby notified in accordance with the Defend Trade
Secrets Act of 2016 that Executive will not be held criminally or civilly liable
under any federal or state trade secret law for any disclosure of a Trade Secret
that: (A) is made: (1) in confidence to a federal, state, or local government
official, either directly or indirectly, or to an attorney; and (2) solely for
the purpose of reporting or investigating a suspected violation of law; or (B)
is made in a complaint or other document that is filed under seal in a lawsuit
or other proceeding. If the Executive files a lawsuit for retaliation by the
Company for reporting a suspected violation of law, the Executive may disclose
the Company's Trade Secrets to the Executive's attorney and use the Trade


9



--------------------------------------------------------------------------------




Secret information in the court proceeding if the Executive: (A) files any
document containing the Trade Secret under seal; and (B) does not disclose the
Trade Secret, except pursuant to court order.


(c) “Trade Secrets” and “Company Data”.


(i) “Trade Secrets” are Company information, in any medium or form, including,
but not limited to, (i) a formula, pattern, compilation, program, device,
method, technique, product, system, or process, design, prototype, procedure, or
code that (a) derives independent economic value, actual or potential, from not
being generally known to, and not being readily ascertainable by proper means
by, the public or any other person who can obtain economic value from its
disclosure or use, and (b) is the subject of Company efforts that are reasonable
under the circumstances to maintain its secrecy; and/or (ii) any Company
information that could otherwise come under the definition of Trade Secret under
the South Carolina Trade Secrets Act, the federal Defend Trade Secrets Act or
other applicable law in the jurisdiction where Executive works.
   
(ii) “Company Data” is defined as information, in any medium or form, related to
the Company’s business, products or services that (i) is competitively sensitive
information; (ii) is important or valuable to the Company; (iii) is kept in
confidence by the Company; (iv) becomes known to or exposed to Executive through
Executive’s employment with the Company; and (v) does not fall within the
definition of Trade Secret above.


(d) Inventions. Executive will promptly disclose to the Company in writing and
assign and transfer to the Company: (i) all inventions and improvements, and all
right, title and interest therein, made or conceived by Executive solely or
jointly with others in the course of Executive’s employment or on the Company's
time or at its expense or using the Company's material or facilities; and (ii)
all inventions and improvements, and all right, title and interest therein,
relating to the Company's business made or conceived by Executive solely or
jointly with others during the Executive’s employment with the Company.


     10. Remedies and Representations Relating to the Protective Covenants.
 
(a) In the event that Executive breaches any of the “Protective Covenants”
(paragraphs 7, 8 or 9 hereof), the parties hereto recognize that irreparable
damage will result to the Company. The parties therefore agree that the Company
shall be entitled, in addition to any other remedies or damages available to it
under the South Carolina Trade Secrets Act, the federal Defend Trade Secrets
Act, or other statutory or common law, to obtain injunctive relief without bond
in order to restrain the violation of such covenants by Executive. In the event
that the Company prevails, in whole or in part, in any such action involving the
Protective Covenants, Executive shall be liable to the Company for all of its
costs and expenses, including, without limitation, reasonable attorney fees and
expert witness fees.


(b) In addition to the remedies set forth above, and to the extent applicable,
Company shall be entitled to receive from Executive the profits, if any,
received by Executive upon exercise and/or sale of any Company granted stock
options or incentive stock awards or upon the vesting of or lapse of the
restrictions on any grant of any stock awards to the extent such options or
rights were exercised, or such vesting occurred or restrictions lapsed, within
the six-month period prior to the termination of Executive's employment.


(c) If any court should construe any Protective Covenant, or any clause or
portion of these Protective Covenants, to be too broad to prevent enforcement to
its fullest extent, then such restrictions shall be enforced to the maximum
extent that the court finds reasonable and enforceable. In the event that any of
these provisions or any clause or portion of these provisions shall be held to
be invalid or unenforceable, the remaining provisions, or any clause or portion
of these provisions, hereof shall nevertheless continue to be valid and
enforceable as though the invalid or unenforceable provisions, or clauses or
portions of these provisions, had not been included therein. If any provision,
or any clause


10



--------------------------------------------------------------------------------




or portion of these Protective Covenants or in this Agreement is unlawful,
against public policy, or otherwise declared void or unenforceable, such
provision, or clause or portion of these provisions, shall be deemed excluded
from this Agreement, which shall in all other respects remain in effect. Upon a
determination that any provision, clause, portion of any provision, or portion
of any clause of the Protective Covenants shall be held to be unlawful, against
public policy, invalid, or otherwise void or unenforceable, the court may modify
such provision, clause, portion of any provision, or portion of any clause and
grant only the relief reasonably necessary to (i) protect Company’s legitimate
business interest or interests and (ii) achieve the original intent of the
parties to the extent possible.


(d) Executive acknowledges and confirms that the Protective Covenants contained
in this Agreement (including without limitation the length of the term and
geographic scope of the Protective Covenants) are reasonably necessary to
protect the legitimate business interests of the Company, are not overbroad or
unfair, and are not the result of overreaching, duress or coercion of any kind.
Executive further acknowledges and confirms that the compensation paid to
Executive for work done for and on behalf of the Company is sufficient, fair and
reasonable and supports these covenants.


(e) The Protective Covenants may be enforced in a court of competent
jurisdiction in Greenville County, South Carolina, and Executive agrees to
submit to jurisdiction in Greenville County, South Carolina, whether or not
Executive is then residing in South Carolina. In addition, the Company, in its
sole discretion, may institute a proceeding in the location of Executive’s
residence or where Executive is working to remedy a violation of this Agreement.
Enforcement of the Protective Covenants is specifically excluded from the
arbitration procedures set forth in this Agreement.


(f) Executive acknowledges that the obligations of this Agreement survive
Executive’s termination of employment and, if relevant, any subsequent
employment with the Company, no matter how such employment is ended or
terminated. In the event that Executive breaches any of the Protective
Covenants, the corresponding restricted period shall be extended by the amount
of time Executive was in violation of the covenant.


(g) As a condition of employment and a material terms under this Agreement,
Executive agrees that, at any time during his/her employment, if requested by
the Company, Executive shall sign an amendment (without additional
consideration) to this Agreement which would modify the Protective Covenants
contained herein based on changes to Executive’s duties, changes in the
Company’s business, changes in the Customers or territory the Executive
services, or changes in the law regarding restrictive covenants. The Protective
Covenants contained herein are independent, separate from, and cumulative to
other restrictive covenants established between Executive and Company, including
but not limited to any non-disclosure, non-solicitation, or other similar
agreements or policies established by the Company or agreed to by the parties.


     11. Compliance With Section 409A. To the extent a payment hereunder is, or
shall become, subject to the application of Section 409A of the Code and related
Treasury Regulations, the following shall apply:


(a) This Agreement is intended to comply with the requirements of Section 409A
and the Treasury Regulations and other guidance issued thereunder, as in effect
from time to time, and to avoid any additional tax thereunder. To the extent a
provision of this Agreement is contrary to or fails to address the requirements
of Code Section 409A and related Treasury Regulations, this Agreement shall be
construed and administered as necessary to comply with such requirements to the
extent allowed under applicable law and this Agreement is appropriately amended
to comply with such requirements.
(b) The time or schedule of payment hereunder may be accelerated or delayed only
upon such events and conditions as the Internal Revenue Service (“IRS”) may
permit in generally applicable published regulatory or other guidance under Code
Section 409A.




11



--------------------------------------------------------------------------------




(c) For purposes of this Agreement, all references to “termination of
employment” or similar phrases shall be construed to require a “separation from
service” (as defined in Treasury Regulation Section 1.409A-1(h)).


(d) To the extent compliance with the requirements of Treasury Regulation
Section 1.409A-3(i)(2) (or any successor provision) is necessary to avoid the
application of an additional tax under Code Section 409A to payments due to
Executive upon Executive’s separation from service at a time when Executive is
determined to be a “specified employee” under Treasury Regulation Section
1.409A-1(i) and any stock of the Company or any of its affiliates or related
entities is publicly traded on an established securities market or otherwise,
then notwithstanding any other provision of this Agreement, any such payments
that are otherwise due within six (6) months following Executive’s separation
from service will be deferred without interest and paid to Executive in a lump
sum immediately following that six (6) month period.


(e) Neither the Company nor its affiliates, subsidiaries or related entities,
nor any of the Company's or such entities' directors, officers or agents will be
liable to Executive or anyone else if the Internal Revenue Service or any court
or other authority determines that any payments or benefits to be provided under
this Agreement are subject to taxes, penalties or interest as a result of
failing to comply with or be exempt from Section 409A.


     12. Miscellaneous.


(a) Notices. Any notices, consents, demands, requests, approvals and other
communications to be given under this Agreement by either party to the other
must be in writing and must be either (i) personally delivered, (ii) mailed by
registered or certified mail, postage prepaid with return receipt requested, or
(iii) delivered by reputable overnight express delivery service or reputable
same-day local courier service, with confirmed receipt, to the address set forth
below, or to such other address as may be designated by the parties from time to
time in accordance with this Section 13(a):


If to the Company:
Delta Apparel, Inc.
322 South Main Street
Greenville, SC 29601
Attention: General Counsel


If to Executive:
10 Club Forest Lane
Greenville, SC 29605


Notices delivered personally or by overnight express delivery service or by
local courier service are deemed given as of actual receipt. Mailed notices are
deemed given three (3) business days after mailing.


          (b) Entire Agreement. This Agreement supersedes any and all other
agreements, either oral or written, between the parties with respect to the
subject matter of this Agreement as applicable to the Term and contains all of
the covenants and agreements between the parties with respect to the subject
matter of this Agreement as applicable to the Term.


          (c) Modification. No change or modification of this Agreement is valid
or binding upon the parties, nor will any waiver, termination or discharge of
any term or condition of this Agreement be so binding, unless confirmed in
writing and signed by the parties to this Agreement.




12



--------------------------------------------------------------------------------




          (d) Governing Law and Venue. This Agreement shall be governed by and
construed and enforced in accordance with, the laws of the State of South
Carolina without regard to the choice of law principles.


          (e)  Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Agreement, and all of which, when taken together, shall be deemed to constitute
one and the same agreement. The exchange of copies of this Agreement and of
signature pages by facsimile transmission shall constitute effective execution
and delivery of this Agreement as to the parties and may be used in lieu of the
original agreement for all purposes. Signatures of the parties transmitted by
facsimile shall be deemed to be their original signatures for any purpose
whatsoever.


          (f) Costs. Except as otherwise specifically set forth herein, if any
action at law or in equity is necessary to enforce or interpret the terms of
this Agreement, each party shall bear its own costs and expenses (including,
without limitation, attorneys' fees); provided, however, that in the event
Executive incurs costs or expenses in connection with successfully enforcing
this Agreement following a Change of Control, the Company shall reimburse the
Executive for all such reasonable costs and expenses (including, without
limitation, attorneys' fees).


          (g) Estate. If Executive dies prior to the expiration of the term of
employment or during a period when monies are owing to Executive, any monies
that may be due Executive from the Company under this Agreement as of the date
of Executive’s death shall be paid to Executive’s estate as and when otherwise
payable.


          (h) Assignment. The rights, duties and benefits to Executive hereunder
are personal to Executive, and no such right, duty or benefit may be assigned by
Executive without the prior written consent of the Company. The rights and
obligations of the Company shall inure to the benefit and be binding upon it and
its successors and assigns, which assignment shall not require the consent of
Executive. Company may assign this Agreement to any Person, including without
limitation any parent company, affiliate or related company, at its discretion.


         (i) Binding Effect. This Agreement is binding upon and shall inure to
the benefit of the parties hereto, their respective executors, administrators,
successors, personal representatives, heirs and assigns permitted under
subsection 12(h) above.


          (j) Third-Party Beneficiaries. Nothing in this Agreement, express or
implied, is intended to or shall confer upon any other person or entity (other
than affiliates of the Company as provided herein) any rights, benefits or
remedies of any nature whatsoever under or by reason of this Agreement.


          (k) Waiver of Breach. The waiver by the Company or Executive of a
breach of any provision of this Agreement by Executive or the Company may not
operate or be construed as a waiver of any subsequent breach.


         (l) Construction. The parties agree that this Agreement was freely
negotiated among the parties and that Executive has had the opportunity to
consult with an attorney in negotiating its terms. Accordingly, the parties
agree that this Agreement shall not be construed in favor of any party or
against any party. The parties further agree that the headings and subheadings
are for convenience of the parties only and shall not be given effect in the
construction of this Agreement.


13. Arbitration.


(a) Any legal claim (other than those excepted below) arising out of or in any
way relating to this Agreement or Executive's employment or the termination of
Executive's employment shall be subject to binding and final arbitration in
Greenville County, South Carolina, pursuant to the Commercial Arbitration Rules
of the American Arbitration Association, the cost of which shall be equally
shared between the parties. Unless otherwise provided herein, the


13



--------------------------------------------------------------------------------




arbitration shall be conducted by a single arbitrator in accordance with the
Employment Arbitration Rules and Mediation Procedures published by the American
Arbitration Association. The arbitrator shall be selected by mutual agreement of
the parties. If the parties cannot agree on an arbitrator within thirty (30)
days after written request for arbitration is made by one party to the
controversy, a neutral arbitrator shall be appointed according to the procedures
set forth in the American Arbitration Association Employment Arbitration Rules
and Mediation Procedures. In rendering the award, the arbitrator shall have the
authority to resolve only the legal dispute between the parties, shall not have
the authority to abridge or enlarge substantive rights or remedies available
under existing law, and shall determine the rights and obligations of the
parties according to the substantive and procedural laws of South Carolina. In
addition, the arbitrator's decision and award shall be in writing and signed by
the arbitrator, and accompanied by a concise written explanation of the basis of
the award. The award rendered by the arbitrator shall be final and binding, and
judgment on the award may be entered in any court having jurisdiction thereof.
The arbitrator is authorized to award any party a sum deemed proper for the
time, expense, and trouble of arbitration, including arbitration fees and
attorneys' fees.


(b) Types of Claims. All legal claims brought by Executive against Company
related to this Agreement, the employment relationship, terms and conditions of
employment, and/or termination from employment are subject to this dispute
resolution procedure. The above terms notwithstanding, any legal claim brought
by Executive or Company for or relating to workers' compensation, unemployment
compensation benefits, breach, violation or misappropriation of Company's Trade
Secrets, provisions of any confidentiality agreements or noncompete agreements
or other restrictive covenants (including but not limited to the Protective
Covenants), and claims alleging status or membership with regard to any
employment benefit plan governed by the Employee Retirement Income Security Act,
and/or charges filed with the National Labor Relations Board, U.S. Department of
Labor, or Equal Employment Opportunity Commission, are not subject to this
arbitration procedure.


(c) Class Action. Executive expressly agrees not to commence or file any class
action, including any class arbitration against Company, or join or serve in any
representative capacity in any class action, including class arbitration,
against or involving the Company.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Delta Apparel, Inc.
 
 
 
 
 
 
 
 
 
By:
 
 /s/ Robert W. Humphreys
 
 
 
 
Name:
 
 
Robert W. Humphreys
 
 
 
 
Title:
 
Chairman & CEO
 
 
 
 
 
 
 
 
 
 
 
“Executive”
 
 
 
 
By:
 
 /s/ Justin M. Grow
 
 
 
 
Name:
 
 
Justin M. Grow
 
 
 
 
Title:
 
V.P. Administration & General Counsel
 
 





14

